Citation Nr: 0210485	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  02-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



REMAND

The veteran served on active duty from August 1958 to August 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for service connection for residuals of 
frostbite of the feet (including toes).  

In his substantive appeal, submitted in June 2002, the 
veteran requested a hearing before a member of the Board 
sitting at the RO (i.e., Travel Board hearing).  The RO has 
not yet scheduled such a hearing, and it should do so.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2001).

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

